Exhibit 10.51
Dated 7 December 2005
AGZ HOLDING
as Pledgor
CALYON
as Security Agent
and
THE LENDERS
 
PLEDGE OF FINANCIAL INSTRUMENTS ACCOUNT
relating to Financial Instruments
held by AGZ Holding in Antargaz
 
Shearman & Sterling LLP
[ILLEGIBLE]

 

 



--------------------------------------------------------------------------------



 



CONTENTS

              1. DEFINITIONS AND INTERPRETATION     2  
 
            2. PURPOSE     3  
 
            3. REPRESENTATIONS AND WARRANTIES     4  
 
            4. UNDERTAKINGS     5  
 
            5. ENFORCEMENT     5  
 
            6. DURATION     6  
 
            7. NOTICE     6  
 
            8. MISCELLANEOUS     6  
 
            9. EXPENSES     6  
 
            10. FURTHER ASSURANCES     7  
 
            11. APPLICABLE LAW AND JURISDICTION     7  
 
           
SCHEDULE 1
  THE original LENDERS     9  
 
           
SCHEDULE 2
  DECLARATION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS        
 
  SOUMISE A L’ARTICLE L. 431-4 DU CODE MONETAIRE ET FINANCIER     10  
 
           
SCHEDULE 3
  DECLARATION OF PLEDGE OF A FINANCIAL INSTRUMENTS ACCOUNT IN        
 
  ACCORDANCE WITH ARTICLE L. 431-4 OF THE FRENCH MONETARY AND        
 
  FINANCIAL CODE     15  
 
           
SCHEDULE 4
  ATTESTATION DE CONSTITUTION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS     18
 
 
           
SCHEDULE 5
  CERTIFICATE OF REGISTRATION OF A PLEDGE OF FINANCIAL INSTRUMENTS ACCOUNT    
19  
 
           
SCHEDULE 6
  MODÈLE DE NOTIFICATION DE LA SURVENANCE D’UN CAS DE DÉFAUT AU        
 
  TENEUR DU COMPTE ESPÈCES SPÉCIAL     20  
 
           
SCHEDULE 7
  FORM OF NOTIFICATION OF THE OCCURRENCE AN EVENT OF        
 
  DEFAULT TO THE SPECIAL CASH ACCOUNT HOLDER     21  
 
           
SCHEDULE 8
  FORM OF CONFIRMATION OF PLEDGE — SPECIAL CASH ACCOUNT     22  
 
           
SCHEDULE 9
  CERTIFICATE CONFIRMING THE OPENING OF THE SPECIAL CASH ACCOUNT     23  

 

 



--------------------------------------------------------------------------------



 



THIS PLEDGE OF FINANCIAL INSTRUMENTS ACCOUNT (the “Pledge”) IS MADE ON 7
DECEMBER 2005
BETWEEN:

(1)  
AGZ HOLDING, a French société anonyme, with number 413 765 108 RCS Nanterre,
having its registered office at Immeuble Les Renardières — 3, place de Saverne,
92400 Courbevoie, France;

(hereinafter referred to as the “Pledgor”);

(2)  
CALYON, a company (société anonyme) incorporated under the laws of France,
having its registered office 9 quai du président Paul Doumer, 92920 Paris la
Défense Cedex (France), registered under number 304 187 701 RCS Nanterre,
represented by Jacques Pochon and Jérôme Del Ben duly empowered for the purposes
hereof,

(hereinafter referred to as the “Security Agent”);

(3)  
The banks and financial institutions named in schedule 1 (the “Original
Lenders”) and any bank or financial institution which may from time to time
become a Lender under the Senior Facilities Agreement;

(hereinafter, together, referred to as the “Lenders”).
WHEREAS:

(A)  
Pursuant to a senior facilities agreement dated 7 December 2005 (hereinafter, as
amended and restated from time to time, the “Senior Facilities Agreement”), and
entered into between, among others, (i) the Pledgor as the Parent, Borrower and
Guarantor (ii) the Original Lenders and (iii) Calyon as Mandated Lead Arranger,
Facility Agent and Security Agent, the Original Lenders have agreed to make
available (a) to the Pledgor a term loan facility in a maximum aggregate
principal amount of €380,000,000 (the “Term Loan Facility”) and (b) to the
Pledgor, Antargaz and certain of its subsidiaries a revolving credit facility in
a maximum aggregate principal amount of €50,000,000 (the “Revolving Facility”
and together with the Term Loan Facility, the “Facilities”).

(B)  
The Pledgor is a Borrower and a Guarantor under the Senior Facilities Agreement.

(C)  
It is a condition precedent to the availability of the Facilities that the
Pledgor grant in favour of the Beneficiaries a pledge over the Account.

 

1



--------------------------------------------------------------------------------



 



IT IS AGREED AS FOLLOWS:

1.  
DEFINITIONS AND INTERPRETATION

1.1  
In this Pledge

“Account” means, the (i) special financial instruments account (“compte
special”) the details of which are specified in the Déclaration de Gage, opened
in the name of the Pledgor in the books of the Company as account holder (teneur
de compte), in which the Financial Instruments are registered and (ii) the
Special Cash Account;
“Article L. 431-4” means article L. 431-4 of the French Monetary and Financial
Code (Code Monétaire et Financier);
“Beneficiaries” means the entities identified in paragraph IV of the Déclaration
de Gage;
“Borrower” means a Borrower under, and as defined in, the Senior Facilities
Agreement;
“Company” means Antargaz, a French société anonyme with a share capital of €
3,935,349, registered with number 572 126 043 RCS Nanterre and having its
registered office at Immeuble Les Renardières — 3 place de Saverne, 92400
Courbevoie, France;
“Confirmation of Pledge” means, the confirmation of pledge (attestation de
nantissement de compte d’instruments financiers) in the form attached as
Schedule 4;
“Déclaration de Gage” has the meaning which is given to it in clause 2.4 of this
Pledge;
“Discharge Date” means the date on which all of the Secured Liabilities have
been irrevocably and unconditionally discharged in full and none of the
Beneficiaries has any continuing obligation to any company in the Group under or
in connection with any of the Finance Documents;
“Event of Default” means an event defined as an Event of Default in the Senior
Facilities Agreement;
“Financial Instruments” means, (i) the 516,440 ordinary shares of the Company
held by the Pledgor, and (ii) all other financial instruments which would be
registered in the Pledged Account in accordance with this Pledge;
“Guarantor” has the meaning given to it in the Senior Facilities Agreement;
“Secured Liabilities” means all money and liabilities now or hereafter due,
owing or incurred to the Beneficiaries (or any of them) by the Pledgor under the
Senior Finance Documents (or any of them), and under this Pledge in whatsoever
manner in any currency or currencies whether present or future, actual or
contingent, whether incurred solely or jointly with any other person and whether
as principal or surety together with all interest accruing thereon and all
costs, charges and expenses incurred in connection therewith;
“Security Period” means the period beginning on the date hereof and ending on
the Discharge Date;
“Senior Finance Documents” has the meaning given to it in the Senior Facilities
Agreement;

 

2



--------------------------------------------------------------------------------



 



“Special Account Holder” means Calyon; and
“Special Cash Account” means, the special bank account opened in the name of the
Pledgor in the books of the Special Account Holder, which pursuant to Article L.
431-4, forms part of the Account, and the reference of which are specified in
the Déclaration de Gage.

1.2  
Capitalised terms used in this Pledge (including the Recitals) and not otherwise
defined herein shall have the meaning ascribed thereto in the Senior Facilities
Agreement.

2.  
PURPOSE

2.1  
As security for the repayment, discharge and performance of all the Secured
Liabilities, the Pledgor hereby pledges the Account in favour of the
Beneficiaries.

2.2 (a)  
 In accordance with Article L. 431-4, all Financial Instruments initially
registered in the Pledged Account, those which may be substituted therefor or
added thereto in any manner whatsoever, as well as any income and proceeds
(fruits et produits) therefrom in any currency whatsoever are automatically
incorporated in the scope of the Pledge without any such operation constituting
in any manner a novation of the rights or the security granted to the
Beneficiaries under the Pledge.

  (b)  
In addition, if the Pledgor subsequently subscribes or purchases in any manner
whatsoever other financial instruments (instruments financiers) issued by the
Company that are not automatically included in the scope of the Pledge pursuant
to paragraph (a) of this Clause 2, the Pledgor shall transfer the said financial
instruments to the Pledged Account and the said financial instruments shall
therefore be included in the scope of the Pledge in accordance with (I) of
Article L. 431-4. The Pledgor shall execute all such documents and take all such
other actions as may be necessary or appropriate to effect such transfer.

2.3  
In accordance with Article L. 431-4, the Financial Instruments and the sums in
any currency whatsoever subsequently registered in the Pledged Account, as a
security for the performance by the Pledgor of the Secured Obligations, are
subject to the same terms as those initially registered and are considered as if
they were so registered at the date of the initial Déclaration de Gage.

2.4  
All income and proceeds (fruits et produits) in cash payable in respect to the
Financial Instruments, including without limitation all dividends and other
distributions in cash to which the Financial Instruments give right as well as
all cash amounts payable in respect of or in substitution for any of the
Financial Instruments shall be paid to the Special Cash Account. By executing
the Confirmation of Pledge, the Company shall accept to make such payments to
the Special Cash Account. So long as no Event of Default has occurred and has
been notified to the Pledgor, the Pledgor is hereby authorised by the
Beneficiaires to withdraw from the Special Cash Account all income and proceeds
(fruits et produits) which have been credited therein. This authorisation may be
revoked by the Security Agent on behalf of the Beneficiaries, by simple notice
(substantially in the form of Schedule 6) of the Security Agent to the Special
Account Holder (with a copy to the Pledgor) upon the occurrence of an Event of
Default, for so long it is not remedied, waived or ended in any way whatsoever.
Upon rereipt of such notice by the Special Account Holder, all amounts standing
to the credit of the Special Cash Account, shall become unavailable for the
Pledgor until a notification to the contrary is received from the Security Agent
(which shall occur at the Pledgor’s expense as soon as reasonably practicable
when such Event of Default is no longer continuing). In accordance with
Article L. 431-4, the Special Cash Account is considered to be part of the
Pledged Account at the date of the signature of the Déclaration de Gage.

 

3



--------------------------------------------------------------------------------



 



2.5  
The Pledgor shall take all necessary steps requested by the Security Agent
(including, without limitation, signature of the “Déclaration de Gage de compte
d’instruments financiers” in the form set out in schedule 6) (the “Déclaration
de Gage”), as soon as possible, so that following execution of this Pledge:

  (a)  
the Financial Instruments are transferred to the Account indicating the pledge
in favour of the Beneficiaries;

  (b)  
the pledge granted over the Account under this Pledge is registered in the share
transfer register of the Company; and

  (c)  
an “Attestation de constitution de gage de compte d’instruments financiers” in
the form set out in schedule 4 is delivered by the Company to the Security
Agent.

3.  
REPRESENTATIONS AND WARRANTIES

The Pledgor represents and warrants to the Security Agent and to each of the
Beneficiaries as at the date hereof and for the duration of the Security Period,
that:

  (a)  
the Financial Instruments are registered, have been fully paid up, represent (as
of the date of this Pledge) 99.99% of the Company’s share capital and will
continue to represent at all times (provided such reduction is authorised
pursuant to the Senior Finance Documents) at least 95.00% of the Company’s share
capital;

  (b)  
it is the owner of the Account and the registered owner of the Financial
Instruments and it has not created, incurred or permitted to subsist any
Security Interest or other encumbrance whatsoever over the Account or the other
than the Security Interest granted pursuant to this Pledge;

  (c)  
there is no purchase option outstanding or in existence in relation to all or
part of the Financial Instruments, no scheme exists for the purchase or
subscription of Financial Instruments in the Company, and more generally there
exists no agreement by which the Company has undertaken to issue new Financial
Instruments or securities giving access to the share capital of the Company, all
except as permitted under the Finance Documents;

  (d)  
the Pledge has been approved by the Company pursuant to a board resolution dated
2 December 2005;

  (e)  
there is no shareholders’ agreement, pre-emption clause nor any other agreement
or clause which would prevent the performance of this Pledge in accordance with
its terms;

  (f)  
the payment of, or the provision of security for, the Secured Liabilities by the
Pledgor does not require any authorisation of any authority whatsoever,
including, without limitation, from the administrative bodies of the Pledgor
other than those previously obtained and no authorisation from the
administrative bodies of the Pledgor or of the Company or of any authority
whatsoever is required for the enforcement of this Pledge; and

  (g)  
this Pledge is valid and enforceable in accordance with its terms and creates a
pledge ranking above the rights that any other person may have over the Account
or the Financial Instruments or over the proceeds of any sale of the Financial
Instruments.

 

4



--------------------------------------------------------------------------------



 



4.  
UNDERTAKINGS

4.1  
For the duration of the Security Period, the Pledgor undertakes:

  (a)  
not to transfer nor to sell the Financial Instruments, or any of them, without
the prior written consent of the Security Agent acting on behalf of the
Beneficiaries;

  (b)  
not to create, incur or permit to subsist any Security Interest or encumbrance
of any sort whatsoever over the Account or the Financial Instruments other than
in favour of the Beneficiaries;

  (c)  
save as otherwise permitted by the Senior Finance Documents, to procure that the
Company shall not issue new Financial Instruments and more generally to procure
that the Company shall not change its share capital;

  (d)  
to the extent permitted under French law, not to exercise the voting rights or
to pass any resolutions attached to the Financial Instruments which may
adversely change the terms of the Financial Instruments (or any class of them)
or prejudice the Security Interest created hereunder; and

  (e)  
to take any action, carry out any formalities and more generally do anything the
Security Agent may reasonably consider necessary in order to permit the Security
Agent or the other Beneficiaries to exercise, at any time, the rights and claims
which it or the other Beneficiaries hold by virtue of this Pledge.

  (f)  
instruct the Special Account Holder to deliver to the Security Agent, with
respect to the Special Cash Account, an attestation de constitution de gage de
compte espèces spécial substantially in the form set out in Schedule 8 duly
executed by the Special Account Holder.

4.2  
Notwithstanding anything contained herein, the Pledgor shall remain liable to
observe and perform all of the conditions and obligations assumed by it in
respect of the Financial Instruments and the Account and none of the
Beneficiaries shall be required in any manner to perform or fulfil any
obligation of the Pledgor in respect of the Financial Instruments of the Account
or to make any payment received by them, or to receive any enquiry as to the
nature or sufficiency of any payment received by them, or to present or to file
any claim or take any other action to collect or enforce the payment of any
amount to which they may have been or to which they may be entitled hereunder at
any time or times.

5.  
ENFORCEMENT

Following the occurrence of a payment default under the Secured Liabilities and
without prejudice to any other right or action whatsoever which may be exercised
or taken independently or concurrently, the Security Agent, acting on behalf of
the Beneficiaries, may enforce its rights under the Pledge up to the limit of
the Secured Liabilities in accordance with article L. 521-3 of the Code de
Commerce and article 2078 of the French Civil Code.

 

5



--------------------------------------------------------------------------------



 



6.  
DURATION

6.1  
This Pledge shall remain in full force and effect throughout the Security
Period.

6.2  
The Security Agent acting upon instructions of the Beneficiaries undertakes to
procure the release of the Pledge on or as soon as practicable after the
Discharge Date.

7.  
NOTICE

Except as specifically provided otherwise in this Pledge, any notice, demand or
other communication to be served under or in connection with this Pledge shall
be made in accordance with clause 24 (Notices) of the Senior Facilities
Agreement.

8.  
MISCELLANEOUS

8.1  
This Pledge does not exclude or limit in any way the other rights of the
Security Agent or the other Beneficiaries and does not affect the nature or the
extent of the liabilities which have been or which may exist between the Pledgor
and the Security Agent or the other Beneficiaries.

8.2  
Where any clause of this Pledge shall be or become illegal, invalid or
unenforceable it is agreed that the other provisions of this Pledge shall remain
legal, valid and enforceable against the parties to this Pledge independently of
the said illegal, invalid or unenforceable clauses.

8.3  
No payment to the Security Agent and/or the other Beneficiaries whether under
any judgment or court order or otherwise shall discharge the obligation or
liability of the Pledgor unless and until the Security Agent and/or the other
Beneficiaries shall have received payment in full in the currency in which the
obligation or liability was incurred and to the extent that the amount of any
such payment shall on actual conversion into such currency fall short of such
obligation or liability expressed in that currency the Security Agent and/or the
other Beneficiaries shall have a further cause of action against the Pledgor to
recover the amount of the shortfall.

8.4  
In the event of a transfer by way of a novation of all or part of the rights and
obligations by the Beneficiaries under any Senior Finance Document, the
Beneficiaries expressly reserve (and all the parties to this Pledge expressly
agree to that), the rights, powers, privileges and actions that they enjoy under
this Pledge in favour of their successors, in accordance with the provisions of
articles 1278 and following of the French Civil Code.

9.  
EXPENSES

The Pledgor will promptly following demand pay to each of the Security Agent
and/or the other Beneficiaries any expense (including legal fees and other out
of pocket expenses and any Taxes thereon) or loss which the Security Agent
and/or the other Beneficiaries may have properly incurred in connection with the
preservation, enforcement or attempted preservation or enforcement of, the
Security Agent’s or the other Beneficiaries rights under, this Pledge including
any present or future stamp or other taxes or duties and any penalties or
interest with respect thereto which may be imposed by any competent jurisdiction
in connection with the execution or enforcement of this Pledge all upon
presentation of duly documented evidence.

 

6



--------------------------------------------------------------------------------



 



10.  
FURTHER ASSURANCES

The Pledgor agrees that from time to time, at its own expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that the Security Agent may reasonably request, in order to perfect and
protect any Security Interest granted or purported to be granted hereby or to
enable the Security Agent to exercise and enforce its rights and remedies
hereunder with respect to the relevant Account.

11.  
APPLICABLE LAW AND JURISDICTION

11.1  
This Pledge shall be governed by and construed in all respects in accordance
with French law.

11.2  
Any dispute arising out of or in connection with this Pledge shall be submitted
to the Commercial Court of Paris (Tribunal de Commerce de Paris) for the purpose
of hearing and determining at first instance any dispute arising out of this
Pledge.

 

7



--------------------------------------------------------------------------------



 



Made in three (3) originals on 7 December 2005.

                  The Pledgor:   The Security Agent:               AGZ HOLDING  
CALYON    
 
               
Acting by: 
/s/ François Varagne   Acting by:  /s/ Jacques Pochon and Jérôme Del Ben    
Name: 
François Varagne or any duly   Name:  Jacques Pochon and Jérôme Del Ben    
empowered person under a power of attorney   Title:  Head of Acquisition Finance
France and Associate Director    
Title:
  Directeur Général Délégué   Address:   CALYON    
Address:
  Immeuble Les Renardières
3, Place de Saverne
92400 Courbevoie, France

      Leverage and Financial Sponsors Group
9 quai du Président Paul Doumer
92920 Courbevoie Cedex
France    
Fax:
  +33 1 41 88 73 15             For the attention of François Varagne   Fax:  
+33 1 41 89 39 53/ 14 33             For the attention of Jérôme Del Ben /
Victoria Becq-Giraudon    
 
                The Original Lenders:                           CALYON          
 
 
               
Acting by:
/s/ Jacques Pochon and Jérôme Del Ben            
Name: 
Jacques Pochon and Jérôme Del Ben            
Title: 
Head of Acquisition Finance France and Associate Director        
Address:
  CALYON
Leverage and Financial Sponsors Group
9 quai du Président Paul Doumer
92920 Courbevoie Cedex
France

           
Fax:
  33 1 41 89 39 53/ 14 33             For the attention of Jérôme Del Ben /
Victoria Becq-Giraudon      

 

8



--------------------------------------------------------------------------------



 



SCHEDULE 1
THE ORIGINAL LENDERS
Calyon, 9 quai du président Paul Doumer, 92920 Paris La Défense cedex, France

 

9



--------------------------------------------------------------------------------



 



SCHEDULE 2
DECLARATION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
SOUMISE A L’ARTICLE L. 431-4 DU CODE MONETAIRE ET FINANCIER
La présente déclaration de gage de compte d’instruments financiers est émíse
conformément à, et selon les termes et conditions stipulés dans un acte de
nantissement de compte d’instruments financiers en langue anglaise dénommé
Pledge of Financial Instruments Account en date de ce jour (ci-après l’ “Acte de
Nantissement”), dont une copie figure en annexe B de la présente déclaration et
qui fait partie intégrante de la présente déclaration.
Les termes et expressions en anglais utilisés dans la présente déclaration de
gage auront, sauf stipulation contraire, la signification qui leur est attribuée
à l’Acte de Nantissement.

I.  
Constituant du Gage

     
Nom
  AGZ Holding, société anonyme de droit français dont le siège social est situé
Immeuble Les Renardières — 3, place de Saverne, 92400 Courbevoie, France et dont
le numéro unique d’identification est le 413 765 108 RCS Nanterre.
 
   
Désignation du teneur de compte
  Antargaz, société anonyme au capital de €3.935.349, dont le siège social est
situé Immeuble Les Renardières — 3, place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre.

II.  
Identification du Compte Spécial Gagé
  (a)  
Compte d’instruments financiers n° 11 Ter ouvert dans les livres d’Antargaz (le
“Teneur de Compte”) au nom du Constituant du Gage,
     
(ci-après le “Compte d’Instruments Financiers”);
  (b)  
Compte spécial n°31489/00010/00224848231/47 ouvert dans les livres de Calyon (le
“Teneur de Compte Espèces Spécial”) au nom du Constituant du Gage,
     
(ci-après le “Compte Espèces Spécial”);
     
le Compte Espèces Spécial étant réputé faire partie intégrante du Compte
d’Instruments Financiers à la date des présentes,
     
(le Compte d’Instruments et le Compte Espèces Spécial, ensemble le “Compte
Gagé”)
  III.  
Instruments Financiers inscrits initialement au Compte Gagé

     
Nature des actions:
  actions nominatives d’une valeur nominale de €7,62 chacune.
 
   
Emetteur:
  Antargaz, Société anonyme au capital de €3.935.349, dont le siège social est
situé Immeuble Les Renardières — 3, Place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre.
 
   
Nombre d’actions créditées au Compte:
  516.440 actions, représentant 99,99% du capital d’Antargaz.

 

10



--------------------------------------------------------------------------------



 



IV.  
Bénéficiaires
  (1)  
Les banques et établissements financiers assimilés définís à l’Acte de
Nantissement sous le vocable Lenders et dont la liste à la date des présentes
figure en annexe A à la présente déclaratíon, ainsi que toute personne acquérant
à quelque titre que ce soit la qualité de Lender au titre du Senior Facilities
Agreement;
  (2)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Security Agent aux termes du Senior
Facilities Agreement; et
  (3)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Facility Agent aux termes du Senior
Facilities Agreement.
  V.  
Obligations garanties

Les obligations garanties sont les obligations définies sous l’expression
Secured Liabilities dans l’Acte de Nantissement, à savoir les obligations de
paiement et de remboursement du Constituant pris en ses qualités de Borrower et
de Guarantor au titre des documents définis sous l’expression Senior Finance
Documents dans l’Acte de Nantissement, tels que pouvant être ultérieurement
modifiés ou amendés, à concurrence d’un montant maximum de €430,000,000 en
principal au titre du Senior Facilities Agreement, majoré dans tous les cas des
intérêts, intérêts de retard, commissions, frais et accessoires quelconques
ainsi que de toutes autres sommes pouvant être dues aux Bénéficiaires susvisés
au titre desdits Senior Finance Documents.

 

11



--------------------------------------------------------------------------------



 



Fait à Paris
Le 7 décembre 2005 en trois (3) exemplaires
originaux

     
Pour constitution du Gage

AGZ HOLDING
  Nous accusons réception de la déclaration de gage de compte d’instruments
financiers en date de ce jour et acceptons les termes des missions qui nous sont
confiées en qualité de Teneur de Compte aux termes de la présente déclaration de
gage de compte d’instruments financiers et de l’Acte de Nantissement
 
   
 
  ANTARGAZ
 
   
Par:
 
 
Par:
 
Nom: François Varagne ou toute personne qu’il se serait substituée en vertu d’un
pouvoir
  Nom: François Varagne ou toute personne qu’il se serait substituée en vertu
d’un pouvoir
Titre: Directeur Général Délégué
  Titre: Président-Directeur Général

 

12



--------------------------------------------------------------------------------



 



Annexe A
Lenders
Calyon, 9 quai du président Paul Doumer, 92920 Paris La Défense cedex, France

 

13



--------------------------------------------------------------------------------



 



Annexe B
Acte de Nantissement

 

14



--------------------------------------------------------------------------------



 



SCHEDULE 3
DECLARATION OF PLEDGE OF A FINANCIAL INSTRUMENTS ACCOUNT IN ACCORDANCE
WITH ARTICLE L. 431-4 OF THE FRENCH MONETARY AND FINANCIAL CODE
TRANSLATION FOR INFORMATION PURPOSES ONLY
This declaration of pledge of a financial instruments account is issued in
accordance with and pursuant to the terms and conditions of a pledge of
financial instruments account of today’s date drafted in English and entitled
“Pledge of Financial Instruments Account” (the “Pledge”), a copy of which is
attached as schedule B to this declaration and which constitutes an integral
part of this declaration.
Terms and expressions defined in the Pledge shall, save to the extent that the
context otherwise requires, have the same meanings when used in this
declaration.

I.  
Identity of Pledgor

     
Name
  AGZ Holding, a société anonyme incorporated under the laws of France and
having its registered office at Immeuble Les Renardières — 3, place de Saverne,
92400 Courbevoie, France, and whose registered number is 413 765 108 RCS
Nanterre.
 
   
Name of the account holder
  Antargaz a French société anonyme with a share capital of €3,935,349 having
its registered office at Immeuble Les Renardières — 3, place de Saverne, 92400
Courbevoie, France, and whose registered number is 572 126 043 RCS Nanterre.

II.  
Description of the Pledged Account

(a)  
Financial Instruments Account n° 11 Ter opened in the books of Antargaz (the
“Account Holder”) in the name of the Pledgor,
     
(hereafter referred to as the “Financial Instruments Account”);
  (b)  
Special Cash Account n° 31489/00010/00224848231/47 opened in the books of Calyon
(the “Special Cash Account Holder”) in the name of the Pledgor,
     
(hereafter referred to as the “Special Cash Account”);
     
the Special Cash Account is considered to be part of the Pledged Account at the
present date,
     
(the Financial Instruments Account and the Special Account are hereafter
referred to as the “Pledged Account”).

 

15



--------------------------------------------------------------------------------



 



III. Financial Instruments initially registered in the Pledged Account

     
Type of Financial Instruments:
  registered shares of a nominal par value of €7.62 each.
 
   
Issuer of the Financial Instruments:
  Antargaz a French société anonyme with a share capital of € 3,935,349 having
its registered office at Immeuble
 
  Les Renardières — 3, place de Saverne, 92400 Courbevoie, France, and whose
registered number is 572 126 043 RCS Nanterre.
 
   
Number of Financial Instruments in Account:
  516,440 shares representing 99.99 per cent, of the share capital of Antargaz

IV.  
Beneficiaries

(1)  
The banks and financial institutions defined as Senior Lenders in the Pledge
namely, all those banks and financial institutions which are Senior Lenders at
the time of this declaration, as set out in the list attached as schedule A to
this declaration and any other person that becomes a Lender under the Senior
Facilities Agreement;
  (2)  
Calyon, a company (société anonyme) incorporated under the laws of France,
having its registered office 9 quai du président Paul Doumer, 92920 Paris la
Défense Cedex (France), registered under number 304 187 701 RCS Nanterre, acting
for itself and in the name of and on behalf of the persons named in (1) above as
Security Agent under the Senior Facilities Agreement; and
  (3)  
Calyon, a company (société anonyme) incorporated under the laws of France,
having its registered office 9 quai du président Paul Doumer, 92920 Paris la
Defense Cedex (France), registered under number 304 187 701 RCS Nanterre, acting
for itself and in the name of and on behalf of the persons named in (1) above as
Facility Agent under the Senior Facilities Agreement.

V.  
Secured Obligations

The secured obligations are the obligations of the Pledgor, as defined under the
term “Secured Liabilities” in the Pledge undertaken in its capacity as Borrower
and Guarantor under the Senior Finance Documents (as defined in the Pledge),
which documents are subject to subsequent amendment, up to a maximum principal
amount of € 430,000,000 pursuant to the Senior Facilities Agreement as well as
any interest, commission, or additional costs or any other sums due to the
Beneficiaries under the Senior Finance Documents.

 

16



--------------------------------------------------------------------------------



 



                      7 December 2005 in three (3) originals in order to
constitute the Pledge                
 
                    AGZ HOLDING       We acknowledge receipt of this declaration
of pledge of financial instruments account of today’s date and undertake to
carry out our responsibilities as account holder (teneur de compte) in
accordance with the terms of this declaration of pledge of financial instruments
account and the Pledge.    
 
                                ANTARGAZ
 
                   
By:
          By:        
 
                    Name: François Varagne or any duly empowered
person under a power of attorney       Name: François Varagne or any duly
empowered
person under a power of attorney     Title: Directeur Général Délégué      
Title: Président-Directeur Général    

 

17



--------------------------------------------------------------------------------



 



SCHEDULE 4
ATTESTATION DE CONSTITUTION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
La soussignée atteste par les présentes que (i) 516.440 actions émises par
Antargaz détenues par AGZ Holding et désignées dans la déclaration de gage de
compte d’instruments financiers en date du 7 décembre 2005 signée par AGZ
Holding, ont été virées sur un compte spécial numéro 11 Ter ouvert au nom de AGZ
Holding et (ii) ledit compte est nanti en faveur des Bénéficiaires (tel que ce
terme est défini dans la déclaration de gage d’instruments financiers) et porte
la mention expresse dudit gage. Une copie de ladite déclaration de gage
d’instruments financiers est annexée à la présente Attestation de Constitution
de Gage d’Instruments Financiers.
Fait à Paris
Le 7 décembre 2005
Pour Antargaz

         
Par:
       
 
        Nom: François Varagne ou toute personne qu’il se serait substituée en
vertu d’un pouvoir     Titre: Président-Directeur Général    

 

18



--------------------------------------------------------------------------------



 



SCHEDULE 5
CERTIFICATE OF REGISTRATION OF A PLEDGE OF FINANCIAL INSTRUMENTS ACCOUNT
TRANSLATION FOR INFORMATION PURPOSES ONLY
The undersigned hereby certifies that (i) 516,440 shares issued by Antargaz and
held by AGZ Holding as identified in the declaration of pledge of financial
instruments account date 7 December 2005 signed by AGZ Holding, have been
transferred into a special account number 11 Ter opened in the name of AGZ
Holding and (ii) the said account is pledged in favour of the Beneficiaries (as
defined in the declaration of pledge of financial instrument accounts) and that
such pledge has been duly registered. A copy of the pledge of financial
instruments account is attached as a schedule to this certificate of
registration of a pledge of financial instruments.
Paris,
7 December 2005
For and on behalf of Antargaz

         
By:
       
 
        Name: François Varagne or any duly empowered person under a power of
attorney     Title: Président-Directeur Général    

 

19



--------------------------------------------------------------------------------



 



SCHEDULE 6
MODÈLE DE NOTIFICATION DE LA SURVENANCE D’UN CAS DE DÉFAUT AU TENEUR DU
COMPTE ESPÈCES SPÉCIAL
A Calyon, agissant en qualité de teneur du Compte Espèces Spécial
Messieurs,

•  
Déclaration de gage de compte d’instruments financiers en date du 7 décembre
2005 (la “Déclaration de Gage”).
  •  
Compte bancaire spécial no 31489/00010/00224848231/47 ouvert dans vos livres (le
“Compte Espèces Spécial”).
  1.  
Nous nous référons à la convention de nantissement conclue le 7 décembre 2005
entre AGZ Holding en tant que Constituant et nous-mêmes en tant que
Créancier-Gagiste (la “Convention de Nantissement”), ainsi qu’à la Déclaration
de Gage.
  2.  
Nous vous notifions la survenance d’un Cas de Défaut au titre des obligations
garanties en vertu de la Convention de Nantissement.
  3.  
A compter du [                    ], le Constituant n’est donc plus autorisé à
effectuer de débit sur le Compte Espèces Spécial mentionné ci-dessus et toute
somme figurant au crédit de ce Compte Espèces Spécial doit être bloquée jusqu’à
notification contraire de notre part.

          Par CALYON,
 
        En qualité d’Agent des Sûretés
 
       
Signature
       
 
       

 

20



--------------------------------------------------------------------------------



 



SCHEDULE 7
FORM OF NOTIFICATION OF THE OCCURRENCE AN EVENT OF DEFAULT TO THE SPECIAL
CASH ACCOUNT HOLDER
TRANSLATION FOR INFORMATION PURPOSES ONLY
To Calyon, acting as Special Account Holder
Dear Sirs,

•  
Confirmation of Pledge (Déclaration de Gage) dated 7 December 2005 (hereinafter
the “Confirmation of Pledge”).
  •  
Special Cash Account n° 31489/00010/00224848231/47 opened in our books
(hereinafter the “Special Cash Account”).
  1.  
We refer to the pledge agreement entered into on 7 December 2005 between AGZ
Holding acting as Pledgor and ourselves as Security Agent (the “Pledge”)
  2.  
We hereby notify to you the occurrence of an Event of Default with respect to
the secured obligations under the Pledge.
  3.  
As of [                    ], the Pledgor is not allowed to withdraw any amount
from the Special Cash Account aforementioned and any sums appearing on the
credit of the Special Cash Account shall be blocked unless contrary written
instructions received from us.

              By:   CALYON,
 
            Acting as Security Agent    
 
            Signature        
 
           

 

21



--------------------------------------------------------------------------------



 



SCHEDULE 8
FORM OF CONFIRMATION OF PLEDGE — SPECIAL CASH ACCOUNT
[PAPIER EN-TÊTE CALYON]
ATTESTATION DE CONSTITUTION
DE COMPTES ESPECES SPECIAL
Par les présentes, la soussignée:

1.  
accuse réception de la Déclaration de Gage en date du 7 décembre 2005 signée par
AGZ Holding en qualité de Constituant et dont une copie est annexée aux présents
(la “Déclaration de Cage”);

2.  
confirme que le compte n° 31489/00010/00224848231/47 désigné dans la Déclaration
de Gage en qualité de Compte Espèces Spécial est ouvert dans ses livres au nom
de AGZ Holding et constitue le compte spécial visé à l’article L. 431-4, III du
Code monétaire et financier; et

3.  
accepte les termes des missions qui lui sont confiées en qualité de Teneur de
Compte Espèces Spécial aux termes de la Déclaration de Gage et de la Convention
de Nantissement et en particulier prend acte des stipulations de l’article 2.4
de la Convention de Nantissement au titre desquelles AGZ Holding peut retirer
toutes sommes à tout moment du Compte Espèces Spécial (Special Cash Account)
sauf instruction écrite contraire de l’Agent des Sûretés (Security Agent).

Les termes commençant par une majuscule dans la présente attestation ont le sens
qui leur est donné dans la Déclaration de Gage.

     
Fait le 7 décembre 2005
   
En trois (3) exemplaires originaux
   
 
   
Le Teneur de Compte Espèces Spécial:
   
 
   
Par CALYON,
   
 
   
En qualité d’Agent des Sûretés
   
 
   
Signature
   
 
   

 

22



--------------------------------------------------------------------------------



 



SCHEDULE 9
CERTIFICATE CONFIRMING THE OPENING OF THE SPECIAL CASH ACCOUNT
TRANSLATION FOR INFORMATION PURPOSES ONLY
[Letterhead of CALYON]
The undersigned hereby:

1.  
acknowledges receipt of the Confirmation of Pledge (Déclaration de Gage) dated 7
December 2005, signed by AGZ Holding as the Pledgor (Constituant), a copy of
which is hereto attached (the “Confirmation of Pledge”);

2.  
confirms that the account n° 31489/00010/00224848231/47 referred to in the
Confirmation of Pledge as the Special Cash Account is opened in its books under
the name of AGZ Holding, and is the special account provided for in article L.
431-4, III of the French Monetary and Financial Code (Code Monétaire et
Financier); and

3.  
agrees to the terms of the missions assigned, as Holder of the Special Account
Holder, pursuant to the Confirmation of Pledge and the Security Agreement, and
in particular acknowledges that the conditions of article 2.4 of the Pledge
under which AGZ Holding can withdraw any amount at any time from the Special
Cash Account, unless contrary written instructions received from the Security
Agent.

Capital terms used in this certificate have the meaning ascribed to them in the
Confirmation of Pledge.

     
Dated 7 December 2005
   
In three (3) original copies
   
 
   
The Special Account Holder;
   
 
   
By: CALYON,
   
 
   
Acting as Security Agent
   
 
   
Signature
   
 
   

 

23



--------------------------------------------------------------------------------



 



DECLARATION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
SOUMISE A L’ARTICLE L. 431-4 DU CODE MONETAIRE ET FINANCIER
La présente déclaration de gage de compte d’instruments financiers est émise
conformément à, et selon les termes et conditions stipulés dans un acte de
nantissement de compte d’instruments financiers en langue anglaise dénommé
Pledge of Financial Instruments Account en date de ce jour (ci-après l’“Acte de
Nantissement”), dont une copie figure en annexe B de la présente déclaration et
qui fait partie intégrante de la présente déclaration.
Les termes et expressions en anglais utilisés dans la présente déclaration de
gage auront, sauf stipulation contraire, la signification qui leur est attribuée
à l’Acte de Nantissement.

I.  
Constituant du Gage

     
Nom
  AGZ Holding, société anonyme de droit français dont le siège social est situé
Immeuble Les Renardières — 3, place de Saverne, 92400 Courbevoie, France et dont
le numéro unique d’identification est le 413 765 108 RCS Nanterre.
 
   
Désignation du teneur de compte
  Antargaz, société anonyme au capital de € 3,935,349, dont le siège social est
situé Immeuble Les Renardières — 3, place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre.

II.  
Identification du Compte Spécial Gagé

(a)  
Compte d’instruments financiers n° 11 Ter ouvert dans les livres d’Antargaz (le
“Teneur de Compte”) au nom du Constituant du Gage,

(ci-après le “Compte d’Instruments Financiers”);

(b)  
Compte spécial n° 31489/00010/00224848231/47 ouvert dans les livres de Calyon
(le “Teneur de Compte Espèces Spécial”) au nom du Constituant du Gage,

(ci-après le “Compte Espèces Spécial”);
le Compte Espèces Spécial étant réputé faire partie intégrante du Compte
d’Instruments Financiers à la date des présentes,
(le Compte d’Instruments et le Compte Espèces Spécial, ensemble le “Compte
Gagé”)

III.  
Instruments Financiers inscrits initialement au Compte Gagé

     
Nature des actions:
  actions nominatives d’une valeur nominale de € 7,62 chacune.
 
   
Emetteur:
  Antargaz, Société anonyme au capital de € 3,935,349, dont le siège social est
situé Immeuble Les Renardières — 3, Place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre.
 
   
Nombre d’actions créditées au Compte:
  516.440 actions, représentant 99,99% du capital d’Antargaz.

 

1



--------------------------------------------------------------------------------



 



IV.  
Bénéficiaires

(1)  
Les banques et établissements financiers assimilés définis à l’Acte de
Nantissement sous le vocable Lenders et dont la liste à la date des présentes
figure en annexe A à la présente déclaration, ainsi que toute personne acquérant
à quelque titre que ce soit la qualité de Lender au titre du Senior Facilities
Agreement;

(2)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Security Agent aux termes du Senior
Facilities Agreement; et

(3)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Facility Agent aux termes du Senior
Facilities Agreement.

V.  
Obligations garanties

Les obligations garanties sont les obligations définies sous l’expression
Secured Liabilities dans l’Acte de Nantissement, à savoir les obligations de
paiement et de remboursement du Constituant pris en ses qualités de Borrower et
de Guarantor au titre des documents définis sous l’expression Senior Finance
Documents dans l’Acte de Nantissement, tels que pouvant être ultérieurement
modifiés ou amendés, à concurrence d’un montant maximum de €430,000,000 en
principal au titre du Senior Facilities Agreement, majoré dans tous les cas des
intérêts, intérêts de retard, commissions, frais et accessoires quelconques
ainsi que de toutes autres sommes pouvant être dues aux Bénéficiaires susvisés
au titre desdits Senior Finance Documents.

 

2



--------------------------------------------------------------------------------



 



Fait à Paris
Le 7 décembre 2005 en trois (3) exemplaires
originaux

     
Pour constitution du Gage

AGZ HOLDING
  Nous accusons réception de la déclaration de gage de compte d’instruments
financiers en date de ce jour et acceptons les termes des missions qui nous sont
confiées en qualité de Teneur de Compte aux termes de la présente déclaration de
gage de compte d’instruments financiers et de l’Acte de Nantissement
 
   
 
  ANTARGAZ
 
   
Par:
  Par:
 
 
 
Nom: François Varagne ou toute personne qu’il se serait substituée en vertu d’un
pouvoir
Titre: Directeur Général Délégué
  Nom: François Varagne ou toute personne qu’il se serait substituée en vertu
d’un pouvoir
Titre: Président-Directeur Général

 

3



--------------------------------------------------------------------------------



 



Annexe A
Lenders
Calyon, 9 quai du président Paul Doumer, 92920 Paris La Défense cedex, France

 

4



--------------------------------------------------------------------------------



 



Annexe B
Acte de Nantissement

 

5



--------------------------------------------------------------------------------



 



ATTESTATION DE CONSTITUTION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
La soussignée atteste par les présentes que (i) 516.440 actions émises par
Antargaz détenues par AGZ Holding et désignées dans la déclaration de gage de
compte d’instruments financiers en date du 7 décembre 2005 signée par AGZ
Holding, ont été virées sur un compte spécial numéro 11 Ter ouvert au nom de AGZ
Holding et (ii) ledit compte est nanti en faveur des Bénéficiaires (tel que ce
terme est défini dans la déclaration de gage d’instruments financiers) et porte
la mention expresse dudit gage. Une copie de ladite déclaration de gage
d’instruments financiers est annexée à la présente Attestation de Constitution
de Gage d’Instruments Financiers.

     
Fait à Paris
   
 
   
Le 7 décembre 2005
   
 
   
Pour Antargaz
   
 
   
Par:
   
 
 
 
Nom: François Varagne ou toute personne
   
qu’il se serait substituée en vertu d’un pouvoir
   
Titre: Président-Directeur Général
   

 

1



--------------------------------------------------------------------------------



 



DECLARATION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
SOUMISE A L’ARTICLE L. 431-4 DU CODE MONETAIRE ET FINANCIER
La présente déclaration de gage de compte d’instruments financiers est émise
conformément à, et selon les termes et conditions stipulés dans un acte de
nantissement de compte d’instruments financiers en langue anglaise dénommé
Pledge of Financial Instruments Account en date de ce jour (ci-après l’ “Acte de
Nantissement”), dont une copie figure en annexe B de la présente déclaration et
qui fait partie intégrante de la présente déclaration.
Les termes et expressions en anglais utilisés dans la présente déclaration de
gage auront, sauf stipulation contraire, la signification qui leur est attribuée
à l’Acte de Nantissement.

I.  
Çonstituant du Gage

     
Nom
  AGZ Holding, société anonyme de droit français dont le siège social est situé
Immeuble Les Renardières — 3, place de Saverne, 92400 Courbevoie, France et dont
le numéro unique d’identification est le 413 765 108 RCS Nanterre.
 
   
Désignation du teneur de compte
  Antargaz, société anonyme au capital de € 3.935.349, dont le siège social est
situé Immeuble Les Renardières — 3, place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre.

II.  
Identification du Compte Spécial Gagé

(a)  
Compte d’instruments financiers n° 11 Ter ouvert dans les livres d’Antargaz (le
“Teneur de Compte”) au nom du Constituant du Gage,

(ci-après le “Compte d’Instruments Financiers”);

(b)  
Compte spécial n° 31489/00010/00224848231/47 ouvert dans les livres de Calyon
(le “Teneur de Compte Espèces Spécial”) au nom du Constituant du Gage,

(ci-après le “Compte Espèces Spécial”);
le Compte Espèces Spécial étant réputé faire partie intégrante du Compte
d’Instruments Financiers à la date des présentes.
(le Compte d’Instruments et le Compte Espèces Spécial, ensemble le “Compte
Gagé”)

III.  
Instruments Financiers inscrits initialement au Compte Gagé

     
Nature des actions:
  actions nominatives d’une valeur nominale de €7,62 chacune.
 
   
Emetteur:
  Antargaz, Société anonyme au capital de €3.935.349, dont le siège social est
situé Immeuble Les Renardières — 3, Place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre.
 
   
Nombre d’actions créditées au Compte:
  516.440 actions, représentant 99,99% du capital d’Antargaz.

 

1



--------------------------------------------------------------------------------



 



IV.  
Bénéficiaires

(1)  
Les banques et établissements financiers assimìlés définis à l’Acte de
Nantissement sous le vocable Lenders et dont la liste à la date des présentes
figure en annexe A à la présente déclaration, ainsi que toute personne acquérant
à quelque titre que ce soit la qualité de Lender au titre du Senior Facilities
Agreement;

(2)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Security Agent aux termes du Senior
Facilities Agreement; et

(3)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Facility Agent aux termes du Senior
Facilities Agreement.

V.  
Obligations garanties

Les obligations garanties sont les obligations définies sous l’expression
Secured Liabilities dans l’Acte de Nantissement, à savoir les obligations de
paiement et de remboursement du Constituant pris en ses qualités de Borrower et
de Guarantor au titre des documents définis sous l’expression Senior Finance
Documents dans l’Acte de Nantissement, tels que pouvant être ultérieurement
modifiés ou amendés, à concurrence d’un montant maximum de €430,000,000 en
principal au titre du Senior Facilities Agreement, majoré dans tous les cas des
intérêts, intérêts de retard, commissions, frais et accessoires quelconques
ainsi que de toutes autres sommes pouvant être dues aux Bénéficiaires susvisés
au titre desdits Senior Finance Documents.

 

2



--------------------------------------------------------------------------------



 



Fait à Paris
Le 7 décembre 2005 en trois (3) exemplaires
originaux

     
Pour constitution du Gage

AGZ HOLDING
  Nous accusons réception de la déclaration de gage de compte d’instruments
financiers en date de ce jour et acceptons les termes des missions qui nous sont
confiées en qualité de Teneur de Compte aux termes de la présente déclaration de
gage de compte d’instruments financiers et de l’Acte de Nantissement
 
   
 
  ANTARGAZ
 
   
Par: /s/ François Varagne
  Par: /s/ François Varagne
 
 
 
Nom: François Varagne ou toute personne qu’il se
serait substituée en vertu d’un pouvoir
  Nom: François Varagne ou toute personne qu’il se
serait substituée en vertu d’un pouvoir
Titre: Directeur Général Délégué
  Titre: Président-Directeur Général

 

3



--------------------------------------------------------------------------------



 



Annexe A
Lenders
Calyon, 9 quai du président Paul Doumer, 92920 Paris La Défense cedex, France

 

4



--------------------------------------------------------------------------------



 



Annexe B
Acte de Nantissement

 

5



--------------------------------------------------------------------------------



 



ATTESTATION DE CONSTITUTION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
La soussignée atteste par les présentes que (i) 516.440 actions émises par
Antargaz détenues par AGZ Holding et désignées dans la déclaration de gage de
compte d’instruments financiers en date du 7 décembre 2005 signée par AGZ
Holding, ont été virées sur un compte spécial numéro 11 Ter ouvert au nom de AGZ
Holding et (ii) ledit compte est nanti en faveur des Bénéficiaires (tel que ce
terme est défini dans la déclaration de gage d’instruments financiers) et porte
la mention expresse dudit gage. Une copie de ladite déclaration de gage
d’instruments financiers est annexée à la présente Attestation de Constitution
de Gage d’Instruments Financiers.

     
Fait à Paris
   
 
   
Le 7 décembre 2005
   
 
   
Pour Antargaz
   
 
   
Par: /s/ François Varagne
   
 
 
 
Nom: François Varagne ou toute personne
   
qu’il se serait substituée en vertu d’un pouvoir
   
Titre: Président-Directeur Général
   

 

1



--------------------------------------------------------------------------------



 



(CALYON LOGO) [c06632c0663202.gif]
ATTESTATION DE CONSTITUTION
DE COMPTES ESPECES SPECIAL
Par les présentes, la soussignée:

1.  
accuse réception de la Déclaration de Gage en date du 7 décembre 2005 signée par
AGZ Holding en qualité de Constituant et dont une copie est annexée aux présents
(la “Déclaration de Gage”);

2.  
confirme que le compte n° 31489/00010/00224848231/47 désigné dans la Déclaration
de Gage en qualité de Compte Espèces Spécial est ouvert dans ses livres au nom
de AGZ Holding et constitue le compte spécial visé à l’article L. 431-4, III du
Code monétaire et financier; et

3.  
accepte les termes des missions qui lui sont confiées en qualité de Teneur de
Compte Espèces Spécial aux termes de la Déclaration de Gage et de la Convention
de Nantissement et en particulier prend acte des stipulations de l’article 2.4
de la Convention de Nantissement au titre desquelles AGZ Holding peut retirer
toutes sommes à tout moment du Compte Espèces Spécial (Special Cash Account)
sauf instruction écrite contraire de l’Agent des Sûretés (Security Agent).

Les termes commençant par une majuscule dans la présente attestation ont le sens
qui leur est donné dans la Déclaration de Gage.

     
Fait le 7 décembre 2005
   
En trois (3) exemplaires originaux
   
 
   
Le Teneur de Compte Espèces Spécial:
   
 
   
Par CALYON,
   
 
   
En qualité d’Agent des Sûretés
   
 
   
Signature /s/ [ILLEGIBLE]
   
 
   

 

 